Exhibit 10.3


EXPEDIA GROUP, INC. RESTRICTED STOCK UNIT AGREEMENT
THIS RESTRICTED STOCK UNIT AGREEMENT, including any special terms and conditions
set forth in any appendix for the Participant's country (the "Appendix" and,
together, this "Agreement"), dated as of the Award Date, is concluded by and
between Expedia Group, Inc., a U.S. Delaware corporation (the "Corporation"),
and the undersigned employee of the Corporation, Affiliate or Subsidiary (the
"Participant").
All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation's Fourth Amended and Restated 2005 Stock
and Annual Incentive Plan (as amended from time to time, the "Plan"). Reference
is made to the Summary of Award, which may be found on the Morgan Stanley
StockPlan Connect website at www.stockplanconnect.com (or any successor system
selected by the Corporation).
1.Award, Vesting and Settlement of Restricted Stock Units
(a)    Subject to the terms and conditions of the Summary of Award, this
Agreement and the Plan, the Corporation hereby grants the Restricted Stock Units
to the Participant pursuant to Section 7 of the Plan. The Summary of Award sets
forth the number of Restricted Stock Units granted to the Participant by the
Corporation and the Award Date (among other information).
(b)    Subject to the terms and conditions of the Summary of Award, this
Agreement and the Plan, and the Participant's continuous employment by the
Corporation or one of its Subsidiaries or Affiliates, or the Participant's
continuous provision of services to the Corporation or one of its Subsidiaries
or Affiliates, the Restricted Stock Units shall vest as described in the Summary
of Award. To the extent Restricted Stock Units have vested, they shall no longer
be subject to any restriction following such vesting (such period during which
restrictions apply is the "Restriction Period").
(c)    As soon as practicable after any Restricted Stock Units have vested (but,
in no event later than March 15 of the calendar year following the end of the
calendar year in which the Restricted Stock Units vest), such Restricted Stock
Units shall be settled. Subject to Section 6 herein (pertaining to the
withholding of taxes), for each Restricted Stock Unit settled pursuant to this
Section, the Corporation shall issue one Share for each vested Restricted Stock
Unit (either by delivering one or more certificates for such Shares or by
entering such Shares in book entry form, as determined by the Committee in its
discretion). Notwithstanding the foregoing, the Corporation shall be entitled to
hold the Shares issuable upon settlement of Restricted Stock Units that have
vested until the Corporation or the agent selected by the Corporation to manage
the Plan under which the Restricted Stock Units have been issued (the "Agent")
shall have received from the Participant a duly executed Form W-9 or W-8, or
such other form required by the tax authorities, as applicable.
2.    Termination of Employment
(a)    If the Participant ceases to be an employee of, or to provide services
to, the Corporation or any Affiliate or Subsidiary (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services, or the
terms of the Participant's employment or service agreement, if any), the
Participant shall not be entitled by way of compensation for loss of office or
otherwise howsoever to any sum or other benefit to compensate the Participant
for the loss of any rights under this Agreement or the Plan
(b)    For purposes of the Restricted Stock Unit Award, the date of Termination
of Employment will be the date the Participant is no longer actively providing
services to the Corporation or any Subsidiary or Affiliate (regardless of the
reason for such termination and whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where the Participant is employed
or providing services, or the


1

--------------------------------------------------------------------------------





terms of the Participant's employment or service agreement, if any). The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed or providing services for purposes of his or her
Restricted Stock Unit Award (including whether the Participant may still be
considered to be providing services while on a leave of absence).
Except as otherwise expressly set forth in the Plan, in the event of
Participant's Termination of Employment, the Participant's right to receive the
Restricted Stock Unit Award and for it to vest under the Plan, if at all, will
terminate effective as of such date of Termination of Employment and any
unvested Restricted Stock Units will be forfeited effective as of such date.
(c)    Notwithstanding the provisions of Section 1(b), if any Restricted Stock
Units vest within two years prior to (i) the Participant's Termination of
Employment for Cause, or (ii) the Participant's voluntary Termination of
Employment within two years after any event or circumstance that would have been
grounds for a Termination of Employment for Cause, the Corporation shall be
entitled to recover from the Participant, at any time within two years following
such vesting, and the Participant shall pay over to the Corporation on demand,
an amount equal to the aggregate Fair Market Value of the Common Stock subject
to such vesting.
3.    Non-Transferability of the Restricted Stock Units
Except as determined by the Committee, Awards under the Plan are not
transferable except by will or by laws of descent and distribution.
4.    Rights as a Stockholder
Except as otherwise specifically provided in this Agreement, during the
Restriction Period, the Participant shall not be entitled to any voting rights,
rights to dividends or any other rights of a stockholder with respect to the
Restricted Stock Units.
5.    Adjustment in the Event of Change in Stock; Change in Control
Upon the occurrence of certain events relating to the Corporation's Common Stock
contemplated by Section 3(d) of the Plan, the Committee shall make adjustments
in accordance with such Section. Unless otherwise determined by the Committee,
in the event of a Change in Control, the provisions of Section 10 of the Plan
shall apply.
6.    Taxes and Withholding
(a)    The Participant acknowledges that, regardless of any action taken by the
Corporation or, if different, the Subsidiary or Affiliate which employs the
Participant or for which the Participant otherwise renders services (the
"Employer"), the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax-related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (the "Tax-Related Items") is and remains the Participant's
responsibility and may exceed the amount, if any, actually withheld by the
Corporation or the Employer. The Participant further acknowledges that the
Corporation and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Unit Award, including, but not limited to, the grant and
vesting of the Restricted Stock Units, the receipt of cash or any dividends and
the subsequent sale of the Shares issued at settlement of the Restricted Stock
Units; and (2) do not commit to and are under no obligation to structure the
terms of the Award or any aspect of the Restricted Stock Units to reduce or
eliminate the Participant's liability for Tax-Related Items or achieve any
particular tax result. Further, the Participant acknowledges that, if the
Participant is subject to Tax-Related Items in more than one jurisdiction, the
Corporation and/or the


2

--------------------------------------------------------------------------------





Employer (or former employer, as applicable) may be required to withhold or
account for Tax-Related Items in more than one jurisdiction.
(b)    The Participant agrees to make, prior to any relevant taxable or tax
withholding event, as applicable, adequate arrangements satisfactory to the
Corporation, and/or the Employer (or former employer) to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Corporation and/or
Employer, or their respective agents, at their discretion, to satisfy any
applicable withholding obligations with regard to all applicable Tax-Related
Items by one or a combination of the following:
i.withholding from the Participant's wages or other cash compensation paid to
the Participant by the Corporation or the Employer; or
ii.withholding from proceeds of the sale of Shares acquired upon settlement of
the Restricted Stock Units either through a voluntary sale or through a
mandatory sale arranged by the Corporation (on the Participant's behalf pursuant
to this authorization without further consent), or
iii.withholding in Shares to be issued upon settlement of the Restricted Stock
Units, provided, however, that if the Participant is a Section 16 officer of the
Corporation under the Exchange Act, then the Corporation will withhold in Shares
upon the relevant tax withholding event, unless the use of such withholding
method is problematic under applicable tax or securities law or has materially
adverse accounting consequences, in which case, the obligation for Tax-Related
Items will be satisfied by method (1) above.
(c)    The Corporation may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding rates or other applicable
withholding rates in the Participant's country, including maximum applicable
rates in the Participant's jurisdiction(s), in which case the Participant may
receive a refund of any over-withheld amount in cash and will have no
entitlement to the Common Stock equivalent. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
Restricted Stock Units, notwithstanding that a number of the Shares are held
back solely for the purpose of paying the Tax-Related Items.
(d)    Finally, the Participant agrees to pay to the Corporation or the Employer
any amount of Tax-Related Items that the Corporation or the Employer may be
required to withhold as a result of the Participant's participation in the Plan
that cannot be satisfied by the means previously described. The obligations of
the Corporation under this Agreement shall be conditioned on compliance by the
Participant with this Section 6. The Corporation may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares if the Participant fails to
comply with his or her obligations in connection with the Tax-Related Items as
described in this Section 6.
7.    Other Restrictions
(a)    The Participant acknowledges that the Participant is subject to the
Corporation's policies regarding compliance with securities laws, including but
not limited to its Securities Trading Policy (as in effect from time to time and
any successor policies), and, pursuant to these policies, the Participant may be
prohibited from selling Shares issued upon vesting of the Restricted Stock Units
other than during an open trading window.
(b)    The Participant acknowledges that the Participant may be subject to the
Corporation's Stock Ownership Policy and/or Incentive Compensation Clawback
Policy (as such may be amended from time to time, or any successor policies
thereto), applicable to certain senior executives of the Corporation, and the
Restricted Stock Units and this Agreement shall constitute good and valuable
consideration for such acknowledgment and agreement. Further, the Restricted
Stock Units (and any shares of Common Stock


3

--------------------------------------------------------------------------------





issued under this Award or the aggregate Fair Market Value thereof) are subject
to recoupment as may be required by applicable law, including, without
limitation, the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any implementing regulations thereunder and any compensation recovery policy
otherwise required by applicable law.
(c)    The Participant acknowledges that he or she may be subject to insider
trading restrictions and/or market abuse laws in applicable jurisdictions,
including the United State and, if different, the Participant's country, the
Agent's country and/or the country where Shares are listed, which may affect the
Participant's ability to directly or indirectly, for him- or herself or for a
third party, accept or otherwise acquire, or sell, attempt to sell or otherwise
dispose of, Shares or rights to Shares (e.g., the Restricted Stock Units) under
the Plan during such times as the Participant is considered to have "inside
information" regarding the Corporation (as defined by the laws or regulations in
the applicable jurisdiction) or the trade in Shares or the trade in rights to
Shares under the Plan. Local insider trading laws and regulations may prohibit
the cancellation or amendment of orders the Participant places before he or she
possessed inside information. Furthermore, the Participant could be prohibited
from (1) disclosing the inside information to any third party (other than on a
"need to know" basis) and (2) "tipping" third parties or otherwise causing them
to buy or sell securities; including "third parties" who are fellow employees.
Any restrictions under these laws or regulations are separate from and in
addition to the restrictions imposed under the Corporation's Securities Trading
Policy or other insider trading policy. The Participant further acknowledges
that it is the Participant's responsibility to comply with any applicable
restrictions and that the Participant should speak to a personal legal advisor
on this matter.
(d)    Notwithstanding any other terms and conditions of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, the
Corporation shall not be required to deliver any Shares issuable upon vesting of
the Restricted Stock Units prior to the completion of any registration or
qualification of the Shares under any U.S. or non-U.S. local, state or federal
securities or exchange control law or under rulings or regulations of the
Commission or of any other governmental regulatory body, or prior to obtaining
any approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the
Corporation shall, in its absolute discretion, deem necessary or advisable. The
Participant understands that the Corporation is under no obligation to register
or qualify the Shares with the Commission or any state or non-U.S. securities
commission or to seek approval or clearance from any governmental authority for
the issuance or sale of the Shares. Further, the Participant agrees that the
Corporation shall have unilateral authority to amend the Plan and the Agreement
without the Participant's consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.
8.    Nature of Award
In accepting the Restricted Stock Unit Award, the Participant acknowledges that:
(a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the
Corporation at any time, to the extent permitted in the Plan;

(b)
the Award of the Restricted Stock Units is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future awards of
restricted stock units, benefits in lieu of restricted stock units or other
Awards, even if restricted stock units have been awarded in the past;

(c)
all decisions with respect to future awards of restricted stock units, if any,
will be at the sole discretion of the Corporation;



4

--------------------------------------------------------------------------------





(d)
the Award of the Restricted Stock Units and the Participant's participation in
the Plan will not create a right to employment or service or be interpreted as
forming or amending an employment or service contract with of the Corporation
and shall not interfere with the ability of the Employer to terminate the
Participant's employment or service relationship (if any);

(e)
the Participant is voluntarily participating in the Plan;

(f)
the Award of the Restricted Stock Units and the Shares subject to the Restricted
Stock Units, and the income from and value of same, are not intended to replace
any pension rights or compensation;

(g)
unless otherwise agreed with the Corporation, the Restricted Stock Units and the
Shares subject to the Restricted Stock Units, and the income from and value of
same, are not granted as consideration for, or in connection with, the service
the Participant may provide as a director of a Subsidiary or an Affiliate;

(h)
the Award of the Restricted Stock Units and the Shares underlying the Restricted
Stock Units, and the income from and value of same, are not part of normal or
expected compensation or salary for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, pension or retirement or welfare
benefits or similar mandatory payments;

(i)
no claim or entitlement to compensation or damages shall arise from forfeiture
of the Award of the Restricted Stock Units resulting from (i) the application of
any recoupment policy as described in Section 7(b) herein or (ii) the
Participant's Termination of Employment (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services or the
terms of the Participant's employment or service agreement, if any); and in
consideration of the grant of the Award of the Restricted Stock Units to which
the Participant is otherwise not entitled, to the maximum extent permitted by
applicable law the Participant irrevocably agrees not to institute any claim
against the Corporation or any Subsidiary or Affiliate;

(j)
the future value of the Shares subject to the Restricted Stock Units is unknown
and cannot be predicted with certainty;

(k)
if the Participant vests in the Restricted Stock Units and acquires Shares, the
value of such Shares may increase or decrease in value; and

(l)
the following provisions apply only if the Participant is providing services
outside the United States:

i.
the Award of the Restricted Stock Units and the Shares underlying the Restricted
Stock Units, and the income from and value of same, are not part of normal or
expected compensation or salary for any purpose; and

ii.
neither the Corporation, the Employer nor any other Subsidiary or Affiliate will
be liable for any foreign exchange rate fluctuation between the Participant's
local currency and the United States Dollar that may affect the value of the
Restricted Stock Units or of any amounts due to the Participant pursuant to the
vesting of the Restricted Stock Units or the subsequent sale of any Shares
acquired upon vesting.



5

--------------------------------------------------------------------------------





9.    Notices
All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:
If to the Participant: at the last known address on record at the Corporation.
If to the Corporation:
Expedia Group, Inc.
333 108th Avenue NE
Bellevue, WA 98004
U.S.A.
Attention: Chief Legal Officer and Secretary
Facsimile: +1(425) 679-7251
or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Section 9. Notice and
communications shall be effective when actually received by the addressee.
Notwithstanding the foregoing, the Participant consents to electronic delivery
of documents required to be delivered by the Corporation under the securities
laws.
10.    Effect of Agreement
Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.
11.    Laws Applicable to Construction; Consent to Jurisdiction
The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.
Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the State of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes. The Participant hereby agrees and consents to the personal
jurisdiction of said courts over the Participant for purposes of the resolution
of any and all such disputes.
12.    Severability
The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.
13.    Conflicts and Interpretation
Applicable terms of the Plan are expressly incorporated by reference into this
Agreement. In the event of any conflict between this Agreement and the Plan, the
Plan shall control. In the event of any


6

--------------------------------------------------------------------------------





ambiguity in this Agreement, or any matters as to which this Agreement is
silent, the Plan shall govern including, without limitation, the provisions
thereof pursuant to which the Committee has the power, among others, to (1)
interpret the Plan, (2) prescribe, amend and rescind rules and regulations
relating to the Plan and (3) make all other determinations deemed necessary or
advisable for the administration of the Plan.
In the event of any (x) conflict between any information posted on the Morgan
Stanley Benefit Access System (or successor system) and this Agreement, the Plan
and/or the books and records of the Corporation or (y) ambiguity in any
information posted on the Morgan Stanley Benefit Access System (or successor
system), this Agreement, the Plan and/or the books and records of the
Corporation, as applicable, shall control.
14.    Amendment
The Corporation may modify, amend or waive the terms of the Restricted Stock
Unit Award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of the Participant without his or her consent,
except as required by applicable law, Nasdaq or other applicable or stock
exchange rules, tax rules or accounting rules. The waiver by either party of
compliance with any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by such party of a provision of this Agreement.
15.    Headings
The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.
16.    Data Privacy
a.The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data as described in this Agreement by and among, as applicable, the
Corporation, the Employer and any other Subsidiaries and Affiliates (the
"Group") for the purposes described in this Agreement and any other Award
materials, including:
(1)
verifying the Participant's identity and implementing, administering and
managing the Participant's participation in the Plan;

(2)
administration and management of the Plan, including purchase, transfer,
disposal or other transactions relating to any Shares acquired under the Plan
and all purposes incidental thereto;

(3)
the archival of documents and records in both electronic and physical form for
record keeping purposes;

(4)
conducting financial reporting and analysis related to the Plan's operations;

(5)
complying with the Group's policies and procedures;

(6)
preventing, detecting and investigating crime, including fraud and any form of
financial crime, and analyzing and managing other commercial risks;

(7)
compliance with any applicable rules, laws and regulations, codes of practice or
guidelines, including, without limitation, compliance with laws and regulations
(local and foreign) which may apply to the Plan, the Group, or to assist in law
enforcement and investigations by relevant authorities; and

(8)
subject to applicable law, any other purposes set out in this Agreement.



7

--------------------------------------------------------------------------------





b.The Participant understands and acknowledges that the Group holds, or may
hold, certain personal data about him or her, including, but not limited to, his
or her name, home address and telephone number, email address, date of birth,
social insurance, passport or other identification number, salary, nationality,
job title, any Shares or directorships held in the Corporation, details of all
Awards or any other entitlements to Shares or equivalent benefits awarded,
cancelled, purchased, exercised, vested, unvested or outstanding in the
Participant's favor ("Data"), for the purpose of implementing, administering and
managing the Plan.
c.The Participant understands, acknowledges and agrees that Data may be
transferred to Morgan Stanley Smith Barney LLC and certain of its affiliated
companies ("Morgan Stanley"), or such other stock plan service provider as may
be selected by the Corporation in the future, which is assisting the Corporation
with the implementation, administration and management of the Plan, that these
recipients may be located in the United States, the Participant's country of
residence or elsewhere, and that the recipient's country may have different data
privacy laws and protections to those of the Participant's country. The
Corporation and/or the Employer may also disclose Data to any third party in
connection with any actual or prospective restructuring, sale or acquisition of
the Corporation, any of its Affiliates or Subsidiaries, or the Employer, or any
assets of the Group. In accordance with applicable law, the Corporation may also
be required to disclose Data to relevant government regulators or authorities or
law enforcement agencies. The Participant authorizes any such recipients
(presently or in the future) to receive, collect, possess, use, retain, disclose
and transfer Data, in electronic or other form, for the purposes of
implementing, administering and managing the Participant's participation in the
Plan, including any requisite transfer of such Data to the Agent or other third
party with whom the Participant may elect to deposit any Shares acquired. The
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage his or her participation in the Plan. The
Participant understands that, if he or she resides outside the United States, he
or she may, at any time, view Data, request information about the storage and
processing of Data, request a list with the names and addresses of any potential
recipients of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting his or her
local human resources representative.
d.The Participant understands that he or she is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, the Participant's
employment or other service with the Employer will not be affected; the only
consequence of refusing or withdrawing the Participant's consent is that the
Corporation would not be able to grant restricted stock units or other Awards to
the Participant or administer or maintain such Awards. Therefore, the
Participant understands that refusing or withdrawing his or her consent may
affect his or her ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Participant
may contact the local human resources representative.
e.Finally, the Participant agrees, upon request of the Corporation or the
Employer, to provide a separate executed data privacy consent form (or any other
agreements or consents that may be required by the Corporation and/or the
Employer) that the Corporation and/or the Employer may deem necessary to be
obtained from the Participant for the purpose of administering participation in
the Plan in compliance with the data privacy laws in Participant's country,
either now or in the future. The Participant understands and agrees that he or
she will not be able to participant in the Plan if her or she fails to provide
any such consent or agreement requested by the Corporation and/or the Employer.
(f)     The Group processes the Participant's personal data in accordance with
the Expedia Group Global Staff Privacy Notice and for legitimate purposes as
described in this Section 16. Such processing activities include data transfer
to third parties and countries or jurisdictions outside of where Participant is
employed and as necessary for the provision of this Agreement and to comply with
applicable laws and legal obligations.


8

--------------------------------------------------------------------------------







The Expedia Group Global Staff Privacy Notice, Expedia Group Record Retention
Policy and other applicable Expedia Group policies are available on the
Corporation's intranet portal.
17.    Choice of Language
The Participant acknowledges and represents that he or she is proficient in the
English language or has consulted with an advisor who is sufficiently proficient
in English as to allow the Participant to understand the terms of this Agreement
and any other documents related to the Plan. If the Participant has received
this Agreement and/or any other document related to the Plan translated into a
language other than English and if the meaning of the translated version is
different than the English version in any way, the English version will control.
18.    Electronic Delivery and Acceptance
(a)    The Corporation may, in its sole discretion, decide to deliver any
documents related to the Restricted Stock Units awarded under, and participation
in, the Plan or future options that may be awarded under the Plan by electronic
means or to request the Participant's consent to participate in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through an online or electronic system established and maintained by the Agent
or Corporation or a third party designated by the Corporation.
(b)    Electronic acceptance of this Agreement pursuant to the Corporation's
instructions to the Participant (including through an online acceptance process
managed by the Agent or Corporation or another third party designated by the
Corporation) shall constitute execution of the Agreement by the Participant.
19.    Appendix
Notwithstanding any terms of conditions of this Restricted Stock Unit Agreement,
the Restricted Stock Units shall be subject to any special terms and conditions
set forth in any Appendix for the Participant's country. Moreover, if the
Participant relocates to one of the countries included in the Appendix, the
special terms and conditions for such country will apply to the Participant, to
the extent the Corporation determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Restricted Stock Unit Agreement.
20.    Imposition of Other Requirements
The Corporation reserves the right to impose other requirements on the
Participant's participation in the Plan, on the Restricted Stock Units and on
any Shares acquired under the Plan, to the extent the Corporation determines it
is necessary or advisable for legal or administrative reasons, and to require
the Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
21.    Foreign Asset/Account Reporting Requirements, Exchange Controls.
The Participant's country may have certain foreign asset and/or account
reporting requirements and exchange controls which may affect the Participant's
ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
the Participant's country. The Participant understands that he or she may be
required to report such accounts, assets or transactions to the tax or other
authorities in the Participant's country. The Participant also may be required
to repatriate sale proceeds or other funds received as a result of participation
in the Plan to his or her country through a designated bank or broker and/or
within a certain time after receipt. The Participant acknowledges that it is the
Participant's


9

--------------------------------------------------------------------------------





responsibility to be compliant with all such requirements, and that the
Participant should consult a personal legal and tax advisor, as applicable, to
ensure the Participant's compliance.
22.    No Advice Regarding Grant
The Corporation is not providing any tax, legal or financial advice, nor is the
Corporation making any recommendations regarding participation in the Plan, or
the Participant's acquisition or sale of the underlying Shares. The Participant
understands and acknowledges that he or she should consult with his or her own
personal tax, legal and financial advisors regarding the Participant's
participation in the Plan before taking any action related to the Plan.
IN WITNESS WHEREOF, the Corporation's duly authorized representative and the
Participant have each executed this Agreement.
EXPEDIA GROUP, INC.


______________________________
Name: Robert Dzielak
Title: Chief Legal Officer and Secretary

PARTICIPANT


______________________________


10

--------------------------------------------------------------------------------






APPENDIX
TO


EXPEDIA GROUP, INC.
FOURTH AMENDED AND RESTATED
2005 STOCK AND ANNUAL INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan and/or the Restricted Stock Unit Agreement to which this
Appendix is attached.
Terms and Conditions
This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides and/or works in one of the countries listed below.
If the Participant is a citizen or resident of a country other than the one in
which he or she is currently working and/or residing, transfers to another
country after the Award Date or is considered a resident of another country for
local law purposes, the Corporation shall, in its discretion, determine the
extent to which the special terms and conditions contained herein shall be
applicable to the Participant.
Notifications
This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant's participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of February 2019. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the
Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant's participation in
the Plan because the information may be out of date by the time the Participant
vests in the Restricted Stock Units or sells the Shares issued upon settlement
of the Restricted Stock Units.
In addition, the information contained in this Appendix is general in nature and
may not apply to the Participant's particular situation, and the Corporation is
not in a position to assure the Participant of any particular result.
Accordingly, the Participant is advised to seek appropriate professional advice
as to how the applicable laws in his or her country may apply to his or her
situation.
Finally, the Participant understands that if he or she is a citizen or resident
of a country other than the one in which he or she is currently residing and/or
working, transfers to another country after the Award Date, or is considered a
resident of another country for local law purposes, the notifications contained
herein may not be applicable to the Participant in the same manner.


A-1

--------------------------------------------------------------------------------





EUROPEAN UNION
Data Privacy. For participants working and/or residing in the European Union
and/or the European Economic Area or United Kingdom, as determined by the
Corporation in its sole discretion, the following provision replaces Section 16
("Data Privacy") of the Restricted Stock Unit Agreement:
Data Collection and Usage. The Corporation and the Participant's employer will
collect, process and use certain personal information about the Participant,
including, but not limited to, the Participant's name, home address and
telephone number, email address, date of birth, social insurance, passport or
other identification number, salary, nationality, job title, any Shares or
directorships held in the Corporation, details of all Awards or any other
entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in the Participant's favor ("Data"), for the
purposes of implementing, administering and managing the Participant's
participation in the Plan. The legal basis for the processing of Data by the
Corporation and the third-party service providers described below is the
necessity of the data processing for the Corporation to perform its contractual
obligations under the Plan and the Corporation's legitimate business interest of
managing the Plan and generally administering the Participant's Award.
International Data Transfers. The Corporation is based in the United States. The
Participant's country or jurisdiction may have different data privacy laws and
protections than the United States. The Corporation provides appropriate
safeguards for protecting Data that it receives in the United States through its
adherence to data transfer agreements entered into between the Corporation and
the Participant's employer, or any other applicable affiliate within the
European Union or United Kingdom.
Data Retention. The Corporation will hold and use Data in accordance with the
Expedia Group Global Staff Privacy Notice, Expedia Group Record Retention
Policy, applicable Expedia Group policies, and legal obligations and laws
including those governing tax and securities regulations.
Stock Plan Administration Service Providers. The Corporation transfers Data to
Morgan Stanley Smith Barney LLC and certain of its affiliated companies ("Morgan
Stanley"), or a successor, which assists the Corporation with the
implementation, administration and management of the Plan. The Participant
acknowledges and understands that Morgan Stanley will open an account for the
Participant to receive and trade Shares acquired under the Plan and that the
Participant will be asked to agree on separate terms and data processing
practices with Morgan Stanley, with such agreement being a condition to the
ability to participate in the Plan.
Data Subject Rights. The Participant may have a number of rights under data
privacy laws in the Participant's jurisdiction and as described in the Expedia
Group Global Staff Privacy Notice. To receive clarification regarding these
rights or to exercise these rights, the Participant can contact his or her local
human resources representative.
Alternative Basis for Data Processing/Transfer. The Participant understands that
in the future, the Corporation may rely on a different legal basis for the
processing and/or transfer of Data and/or request that the Participant provide a
data privacy consent or other similar form as appropriate and under applicable
laws. If, at that time, consent is deemed necessary by the Corporation and/or
the Participant's employer for provision of the Plan to the Participant, and the
Participant does not consent, the Participant will not be able to participate in
the Plan.
The Expedia Group Global Staff Privacy Notice, Expedia Group Record Retention
Policy and other applicable Expedia Group policies are available on the
Corporation's intranet portal.


A-2

--------------------------------------------------------------------------------





ARGENTINA
Terms and Conditions
Nature of Award. This provision supplements Section 8 ("Nature of Award") of the
Restricted Stock Unit Agreement:
In accepting the Restricted Stock Units, the Participant acknowledges and agrees
that the Restricted Stock Unit Award is granted by the Corporation (not the
Employer) in its sole discretion and that the value of the Restricted Stock
Units or any Shares acquired under the Plan shall not constitute salary or wages
for any purpose under Argentine labor law, including, but not limited to, the
calculation of (i) any labor benefits including, but not limited to, vacation
pay, thirteenth salary, compensation in lieu of notice, annual bonus,
disability, and leave of absence payments, etc., or (ii) any termination or
severance indemnities or similar payments.
If, notwithstanding the foregoing, any benefits under the Plan are considered
for purposes of calculating any termination or severance indemnities under
Argentine labor law, the Participant acknowledges and agrees that such benefits
shall not accrue more frequently than on an annual basis.
Notifications
Securities Law Notification. Neither the Restricted Stock Units nor the
underlying Shares are publicly offered or listed on any stock exchange in
Argentina and, as a result, have not been and will not be registered with the
Argentine Securities Commission (Comisión Nacional de Valores, "CNV"). Neither
this nor any other offering material related to the Restricted Stock Units nor
the underlying Shares may be utilized in connection with any general offering to
the public in Argentina. Argentine residents who acquire Shares under the Plan
do so according to the terms of a private offering made from outside Argentina.
Exchange Control Notification. Exchange control regulations in Argentina are
subject to frequent change. It is the Participant's responsibility to comply
with any and all Argentine currency exchange restrictions, approvals, and
reporting requirements in connection with the Restricted Stock Units. The
Participant should consult with a personal legal advisor to ensure compliance
with the applicable requirements.
Foreign Asset/Account Reporting Notification. If the Participant is an Argentine
tax resident, the Participant must report any Shares acquired under the Plan and
held by the Participant on December 31 of each year on his or her annual tax
return for that year. The Participant should consult with a personal legal
advisor to ensure compliance with the applicable requirements.
AUSTRALIA
Terms and Conditions
Australia Offer Document. The offer of the Restricted Stock Units is intended to
comply with the provisions of the Corporations Act 2001, Australian Securities &
Investments Commission ("ASIC") Regulatory Guide 49 and ASIC Class Order CO
14/1000. Additional details are set forth in the Offer Document for the offer of
Restricted Stock Units to Australian Resident Participants, which will be
provided to the Participant with this Agreement.
Notifications
Tax Notification. The Plan is a plan to which Subdivision 83A-C of the Income
Tax Assessment Act 1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Notification. Exchange control reporting is required for cash
transactions exceeding AUD10,000 and for international fund transfers. If an
Australian bank is assisting with the transaction, the bank will file the report
on behalf of the Participant.


A-3

--------------------------------------------------------------------------------





AUSTRIA
Notifications
Exchange Control Notification. If the Participant holds Shares acquired under
the Plan outside of Austria, he or she may be required to submit a report to the
Austrian National Bank. An exemption applies if the value of the Shares as of
any given quarter does not meet or exceed € 30 million or as of December 31 does
not meet or exceed € 5 million. If the former threshold is exceeded, quarterly
reporting obligations are imposed, whereas if the latter threshold is exceeded,
annual reporting obligations are imposed. The deadline for filing the quarterly
report is the 15th of the month following the respective quarter. The deadline
for filing the annual report is January 31 of the following year.
When the Participant sells Shares acquired under the Plan or receives a cash
dividend, there may be exchange control obligations if the cash proceeds are
held outside of Austria. If the transaction volume of all of the Participant's
cash accounts abroad exceeds € 10 million, the movements and balances of all
accounts (as of the last day of the month) must be reported monthly by the 15th
day of the following month, on a prescribed form. If the transaction value of
all cash accounts abroad is less than € 10 million, no reporting requirements
apply.
BELGIUM
Notifications
Foreign Asset/Account Reporting Notification. Belgian residents are required to
report any securities held (including Shares) or bank accounts opened outside
Belgium in their annual tax return. In a separate report, Belgian residents are
required to provide the National Bank of Belgium with the account details of any
such foreign accounts (including the account number, bank name and country in
which such account was opened). The forms to complete this report are available
on the National Bank of Belgium website.
Stock Exchange Tax Notification. A stock exchange tax applies to transactions
executed by a Belgian resident through a non-Belgian financial intermediary,
such as a U.S. broker.  The stock exchange tax likely will not apply when the
Restricted Stock Units vest, but likely will apply when Shares are sold.  The
Participant should consult with a personal tax or financial advisor for
additional details on the Participant's obligations with respect to the stock
exchange tax.
Asset Tax Notification. Belgian resident individuals may be subject to tax on
security accounts if the total average annual value of securities (e.g., Shares)
held exceeds € 500,000.
BRAZIL
Terms and Conditions
Compliance with the Law. By accepting the Restricted Stock Units, the
Participant acknowledges his or her agreement to comply with applicable
Brazilian laws and to pay any and all applicable Tax-Related Items.
Nature of Award. This provision supplements Section 8 ("Nature of Award") of the
Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, the Participant agrees that (i) the
Participant is making an investment decision, (ii) the Restricted Stock Units
will vest only if the vesting conditions are met, and (iii) the value of the
underlying Shares is not fixed and may increase or decrease over the vesting
period without compensation to the Participant.
Further, the Participant acknowledges and agrees that, for all legal purposes,
(i) any benefits provided to the Participant under the Plan are unrelated to his
or her employment or service; (ii) the Plan is not a part of the


A-4

--------------------------------------------------------------------------------





terms and conditions of the Participant's employment or service; and (iii) the
income from the Participant's participation in the Plan, if any, is not part of
his or her remuneration from employment or service.
Notifications
Exchange Control Notification. The Participant may be required to submit a
declaration of assets and rights held outside Brazil to the Central Bank of
Brazil.  If the aggregate value of such assets and rights exceeds US$100,000,
the declaration is required on an annual basis.  If the aggregate value of such
assets and rights exceeds US$100,000,000, the declaration is required on a
quarterly basis.  Assets and rights that must be reported include Shares
acquired under the Plan.  This requirement and the applicable thresholds are
subject to change on an annual basis.
Tax on Financial Transaction (IOF). Payments to foreign countries and the
repatriation of funds into Brazil and the conversion between the Brazilian Real
and the United States Dollar associated with such fund transfers may be subject
to the IOF (i.e., tax on financial transactions). The Participant is solely
responsible for complying with any applicable IOF arising from the Participant's
participation in the Plan. The Participant should consult with a personal tax
advisor for additional details.
CANADA
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding any discretion in the
Plan, the Restricted Stock Units shall be settled only in Shares. The
Participant shall not be entitled to receive a cash payment upon vesting of the
Restricted Stock Units.
Termination of Employment. The following provision supplements Section 2
("Termination of Employment") of the Restricted Stock Unit Agreement:
Except as expressly required by applicable legislation, the Participant's
Termination of Employment (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or providing services, or the
terms of the Participant's employment or service agreement, if any) will be
deemed to have occurred as of the earliest of: (a) the date that the
Participant's employment or service relationship with the Corporation or any of
its Subsidiaries or Affiliates is terminated; (b) the date that the Participant
receives notice of termination of the Participant's employment or service
relationship; and (c) the date that the Participant is no longer actively
providing services to the Corporation or any of its Subsidiaries or Affiliates,
regardless of any notice period or period of pay in lieu of such notice required
under applicable employment law in the jurisdiction where the Participant is
employed or providing services or the terms of the Participant's employment
agreement, if any.
The following provisions apply to residents of Quebec:
Data Privacy. The following provision supplements Section 16 ("Data Privacy") of
the Restricted Stock Unit Agreement:
The Participant hereby authorizes the Corporation and the Corporation's
representatives to discuss with and obtain all relevant information from all
personnel, professional or non-professional, involved in the administration and
operation of the Plan. The Participant further authorizes the Corporation, any
Subsidiary or Affiliate, the Committee, and the Agent to disclose and discuss
the Plan with their advisors and to record all relevant information and keep
such information in the Participant's employee file.
Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


A-5

--------------------------------------------------------------------------------





Consentement Relatif à la Langue. Les parties reconnaissent avoir expressement
souhaité que la convention «Agreement » ainsi que tous les documents, avis et
procédures judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié,
directement ou indirectement à la présente convention, soient rédigés en langue
anglaise.
Notifications
Securities Law Notification. Shares acquired under the Plan may not be sold or
otherwise disposed of within Canada. The Participant may sell the Shares
acquired under the Plan only through Morgan Stanley or such other stock plan
service provider selected by the Corporation in the future, provided the sale of
Shares takes place outside of Canada through the facilities of a stock exchange
on which the Shares are traded. The Shares are currently traded on the Nasdaq
Global Select Market.
Foreign Asset/Account Reporting Notification. Specified foreign property,
including shares and rights to receive shares (e.g., stock options, restricted
stock units) of a non-Canadian company held by a Canadian resident must
generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, the Restricted Stock Units must be reported
(generally at a nil cost) if the C$100,000 cost threshold is exceeded because of
other specified foreign property held by the Participant. When Shares are
acquired, their cost generally is the adjusted cost base ("ACB") of the Shares.
The ACB would ordinarily equal the fair market value of the Shares at the time
of acquisition, but if the Participant owns other Shares, this ACB may have to
be averaged with the ACB of the other Shares. The Participant should consult a
personal tax advisor to ensure compliance with applicable reporting obligations.
CHILE
Notifications
Securities Law Notification. The offer of Restricted Stock Units constitutes a
private offering of securities in Chile effective as of the Award Date. This
offer of Restricted Stock Units is made subject to general ruling N° 336 of the
Chilean Commission for the Financial Market ("CMF"). The offer refers to
securities not registered at the securities registry or at the foreign
securities registry of the CMF, and, therefore, such securities are not subject
to oversight of the CMF. Given that the Restricted Stock Units are not
registered in Chile, the Corporation is not required to provide public
information about the Restricted Stock Units or the Shares in Chile. Unless the
Restricted Stock Units and/or the Shares are registered with the CMF, a public
offering of such securities cannot be made in Chile.
Información Bajo la Ley de Mercado de Valore. Esta oferta de Unidades de
Acciones Restringidas constituye una oferta privada de valores en Chile y se
inicia en la Fecha de la Concesión. Esta oferta de Unidades de Acciones
Restringidas se acoge a las disposiciones de la Norma de Carácter General Nº 336
("NCG 336") de la Comisión para el Mercado ("CMF"). Esta oferta versa sobre
valores no inscritos en el Registro de Valores o en el Registro de Valores
Extranjeros que lleva la CMF, por lo que tales valores no están sujetos a la
fiscalización de ésta. Por tratarse los Unidades de Acciones Restringidas no
registrados en Chile, no existe obligación por parte de la Corporación de
entregar en Chile información pública respecto de los Unidades de Acciones
Restringidas or sus Acciones. Estos Valores no podrán ser objeto de oferta
pública en Chile mientras no sean inscritos en el Registro de Valores
correspondiente.
Exchange Control and Tax Notification. The Participant is not required to
repatriate proceeds obtained from the sale of Shares or from dividends to Chile;
however, if the Participant decides to repatriate proceeds from the sale of
Shares and/or dividends and the amount of the proceeds to be repatriated exceeds
US$10,000, the Participant must effect such repatriation through the Formal
Exchange Market (i.e., a


A-6

--------------------------------------------------------------------------------





commercial bank or registered foreign exchange office). In such case, the
Participant must report the payment to the commercial bank or registered foreign
exchange office receiving the funds.
Further, if the value of the Participant's aggregate investments held outside of
Chile exceeds US$5,000,000 (including the value of Shares acquired under the
Plan), the Participant must report the status of such investments annually to
the Central Bank using Annex 3.1 of Chapter XII of the Foreign Exchange
Regulations.
Foreign Asset/Account Reporting Notification. Chilean taxpayers are required to
inform the Chilean Internal Revenue Service (the "CIRS") annually of (i) the
results of investments held abroad, and (ii) any taxes paid abroad which will be
used as credit against Chilean income tax. The Form 1929 disclosing this
information must be submitted electronically through the CIRS website before
June 30 of each year: www.sii.cl. Chilean taxpayers who fail to meet these
requirements may be ineligible to receive certain foreign tax credits.
CHINA
Terms and Conditions
The following provision shall apply to the Participant if the Participant is
subject to exchange control restrictions in the People's Republic of China
("PRC"), as determined by the Corporation in its sole discretion.
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) ("Award,
Vesting and Settlement of Restricted Stock Units") of the Restricted Stock Unit
Agreement, due to exchange control regulations in the PRC, the Participant is
not entitled to receive any Shares upon settlement of the Restricted Stock
Units. Instead, the Participant will receive through local payroll a cash
payment equal to the fair market value of the Shares subject to the vested
Restricted Stock Units, subject to any obligation to satisfy Tax-Related Items.
Any references to the issuance of Shares shall not apply to the Participant.
COLOMBIA
Terms and Conditions
Labor Law Acknowledgement. This provision supplements the acknowledgement
contained in Section 8 ("Nature of Award") of the Restricted Stock Unit
Agreement:
Pursuant to Article 128 of the Colombian Labor Code, the Plan and related
benefits do not constitute a component of the Participant's "salary" for any
legal purpose. Therefore, the Restricted Stock Units and related benefits will
not be included and/or considered for purposes of calculating any labor
benefits, including legal/fringe benefits, vacations, indemnities and/or any
other labor-related amount which may be payable.
Notifications
Securities Law Notification. The Shares are not and will not be registered with
the Colombian registry of publicly traded securities (Registro Nacional de
Valores y Emisores) and therefore the Shares may not be offered to the public in
Colombia. Nothing in the Agreement should be construed as making a public offer
of securities or promoting financial products in Colombia.
Exchange Control Notification. Investments in assets located outside of Colombia
(including the Shares) are subject to registration with the Central Bank (Banco
de la República) if the aggregate value of such


A-7

--------------------------------------------------------------------------------





investments is US$500,000 or more (as of December 31 of the applicable calendar
year). Further, upon the sale of any Shares that have been registered with the
Central Bank, the registration must be cancelled by March 31 of the year
following the sale. The Participant may be subject to fines for failing to
cancel such registration.
Foreign Asset/Account Reporting Notification. An annual informative return must
be filed with the Colombian Tax Office detailing any assets held abroad
(including Shares acquired under the Plan). If the individual value of any of
these assets exceeds a certain threshold, each asset must be described in
detail, including the jurisdiction in which it is located, its nature and its
value.
COSTA RICA
There are no country-specific provisions.
CROATIA
Notifications
Exchange Control Notification. Croatian residents may be required to report
foreign investments (including Shares acquired under the Plan) to the Croatian
National Bank for statistical purposes and must obtain the prior approval of the
Croatian National Bank for bank accounts opened abroad. However, because
exchange control regulations may change without notice, the Participant should
consult a personal legal advisor to ensure compliance with current regulations.
It is the Participant's responsibility to comply with Croatian exchange control
laws.
CZECH REPUBLIC
Notifications
Exchange Control Notification. The Czech National Bank (the "CNB") may request
that the Participant fulfill certain reporting requirements in relation to the
Restricted Stock Units and the Shares acquired under the Plan. Even in the
absence of a request from the CNB the Participant may need to report foreign
direct investments with an aggregate value of CZK 2,500,000 or more or other
foreign financial assets with a value of CZK 200,000,000 or more. Because
exchange control regulations change frequently and without notice, the
Participant should consult with a personal legal advisor before selling Shares,
to ensure compliance with current regulations. It is solely the Participant's
responsibility to comply with any Czech exchange control laws.
DENMARK
Terms and Conditions
Nature of Award. This provision supplements Section 8 ("Nature of Award") of the
Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, the Participant acknowledges,
understands and agrees that they relate to future services to be performed and
is not a bonus or compensation for past services.
Stock Option Act. By participating in the Plan, the Participant acknowledges
having received an Employer Statement translated into Danish, which is being
provided to comply with the Danish Stock Option Act.
Notification
Foreign Asset/Account Reporting Notification. If the Participant establishes an
account holding Shares or cash outside Denmark, the Participant must report the
account to the Danish Tax Administration. The form may be obtained from a local
bank.


A-8

--------------------------------------------------------------------------------





DOMINICAN REPUBLIC
There are no country-specific provisions.
EGYPT
Notifications
Exchange Control Notification. If the Participant transfers funds into Egypt in
connection with the Restricted Stock Units, the transfer must be done through a
registered bank in Egypt.
FINLAND
There are no country-specific provisions.
FRANCE
Terms and Conditions
Nature of Award. The Restricted Stock Units are not intended to qualify for
special tax and social security treatment applicable to Restricted Stock Units
granted under Section L.225-197-1 to L.225-197-6 of the French Commercial Code,
as amended.
Language Consent. By accepting the grant of the Restricted Stock Units, the
Participant confirms having read and understood the documents related to the
grant (the Agreement and the Plan), which were provided in the English language.
The Participant accepts the terms of those documents accordingly.
Consentement Relatif à la Langue.  En acceptant l'attribution des Droits
(« Restricted Stock Units »), le Participant confirme avoir lu et compris les
documents relatifs à l'attribution (le Contrat et le Plan), qui ont été remis en
langue anglaise.  Le Participant accepte les termes de ces documents en
connaissance de cause.
Notifications
Foreign Asset/Account Reporting Notification. French residents must declare all
foreign accounts, whether open, current, or closed, in their income tax returns.
The Participant should consult with a personal tax advisor to ensure compliance
with applicable reporting obligations.
GERMANY
Notifications
Exchange Control Notification. Cross-border payments in excess of €12,500
(including transactions made in connection with the sale of securities) must be
reported monthly to the German Federal Bank (Bundesbank). If the Participant is
a German resident and receives a payment in excess of this amount in connection
with participation in the Plan, the Participant must report the payment to
Bundesbank electronically using the "General Statistics Reporting Portal"
("Allgemeines Meldeportal Statistik") available via the Bundesbank website
(WWW.BUNDESBANK.DE).
Foreign Asset/Account Reporting Notification. German residents holding Shares
must notify their local tax office of the acquisition of Common Stock when they
file their tax returns for the relevant year if the aggregate value of all
Common Stock acquired exceeds €150,000, or in the unlikely event that the
resident holds Common Stock exceeding 10% of the Corporation's total Common
Stock.
GREECE
There are no country-specific provisions.


A-9

--------------------------------------------------------------------------------





HONG KONG
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding any discretion in the
Plan, the Restricted Stock Units shall be settled only in Shares. The
Participant shall not be entitled to receive a cash payment upon vesting of the
Restricted Stock Units.
Restriction on Sale of Shares. To the extent the Restricted Stock Units vest
within six months of the Award Date, the Participant may not dispose of the
Shares issued upon settlement of the Restricted Stock Units, or otherwise offer
the Shares to the public, prior to the six-month anniversary of the Award Date.
Any Shares issued upon settlement of the Restricted Stock Units are accepted as
a personal investment.
Notifications
SECURITIES WARNING: The contents of this document have not been reviewed by any
regulatory authority in Hong Kong. The Participant is advised to exercise
caution in relation to the offer. If the Participant is in any doubt about any
of the contents of this Agreement, the Plan or any Plan prospectus, the
Participant should obtain independent professional advice. The Restricted Stock
Units and any Shares issued thereunder do not constitute a public offering of
securities under Hong Kong law and are available only to employees of the
Corporation, Subsidiaries or Affiliates. The Agreement, including this Appendix,
the Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a "prospectus" for a public
offering of securities under the applicable securities legislation in Hong Kong.
The Restricted Stock Units and any documentation related thereto are intended
solely for the personal use of each employee of the Corporation, a Subsidiary or
an Affiliate and may not be distributed to any other person.
HUNGARY
There are no country-specific provisions.
ICELAND
Notifications
Exchange Control Notification. The Participant should consult with his or her
personal advisor to ensure compliance with any applicable exchange control laws
and regulations in Iceland, as such regulations are subject to frequent change.
The Participant is responsible for ensuring compliance with all exchange control
laws and regulations in Iceland.
INDIA
Notifications
Exchange Control Notification. Exchange control laws and regulations in India
require that all proceeds resulting from the sale of Shares and the receipt of
any dividends received in relation to the Shares be repatriated to India and
converted into local currency within such time as prescribed under applicable
Indian exchange control laws, as may be amended from time to time. Indian
residents must obtain a foreign inward remittance certificate ("FIRC") from the
bank into which foreign currency is deposited and retain the FIRC as evidence of
the repatriation of funds in the event that the Reserve Bank of India or the
Employer or Corporation requests proof of repatriation.
Foreign Asset/Account Reporting Notification. Foreign bank accounts and any
foreign financial assets (including Shares held outside India) must be reported
in the annual Indian personal tax return. It is the


A-10

--------------------------------------------------------------------------------





Participant's responsibility to comply with this reporting obligation and the
Participant should consult his or her personal advisor in this regard.
INDONESIA
Terms and Conditions
Language Consent. A translation of the documents relating to the Award (i.e.,
the Plan and the Restricted Stock Unit Agreement) in Bahasa Indonesia can be
provided to the Participant upon request to Expedia Group Stock Team, 333 108th
Avenue NE, Bellevue WA, 98004, U.S.A., or via email at Stock@expedia.com. By
accepting the Award, the Participant (i) confirms having read and understood the
these documents provided in the English language, (ii) accepts the terms of
these documents accordingly, and (iii) agrees not to challenge the validity of
these documents based on Law No. 24 of 2009 on National Flag, Language, Coat of
Arms and National Anthem or the implementing Presidential Regulation (when
issued).
Persetujuan dan Pemberitahuan Bahasa. Terjemahan dari dokumen-dokumen terkait
dengan pemberian Penghargaan ini (yaitu Rencana dan Perjanjian Restricted Stock
Unit) ke dalam Bahasa Indonesia dapat disediakan untuk anda berdasarkan
permintaan kepada Expedia Group Stock Team, 333 108th Avenue NE, Bellevue WA,
98004, U.S.A., or via email at Stock@expedia.com. Dengan menerima Penghargaan
ini, (i) anda mengkonfirmasi bahwa anda telah membaca dan mengerti isi dokumen
yang terkait dengan pemberian Penghargaan ini (yaitu Rencana dan Perjanjian Opsi
Saham) yang disediakan untuk anda dalam bahasa Inggris, (ii) anda menerima
persyaratan di dalam dokumen-dokumen tersebut, dan (iii) anda setuju bahwa anda
tidak akan mengajukan keberatan atas keberlakuan dari dokumen ini berdasarkan
Undang-Undang No. 24 tahun 2009 tentang Bendera, Bahasa dan Lambang Negara serta
Lagu Kebangsaan atau peraturan pelaksana dari Peraturan Presiden (ketika
diterbitkan nantinya).
Notifications
Exchange Control Notification. Indonesian residents must provide the Indonesian
central bank (Bank Indonesia) with information on foreign exchange activities.
The reporting must be completed online through Bank Indonesia's website, no
later than the 15th day of the month following the month in which the foreign
exchange activity took place. If the Participant remits proceeds from the sale
of Shares or from cash dividends paid or such Shares into Indonesia, the
Indonesian Bank through which the transaction is made will submit a report on
the transaction to the Bank of Indonesia for statistical reporting purposes. For
transactions of US$10,000 or more, a description of the transaction must be
included in the report. Although the bank through which the transaction is made
is required to make the report, the Participant must complete a "Transfer Report
Form." The Transfer Report Form will be provided to the Participant by the bank
through which the transaction is made.
IRELAND
There are no country-specific provisions.
ITALY
Terms and Conditions
Plan Document Acknowledgment. In accepting the Restricted Stock Units, the
Participant acknowledges a copy of the Plan was made available to the
Participant, and that the Participant has reviewed the Plan and the Agreement,
including this Appendix, in their entirety and fully understands and accepts all
provisions of the Plan, and the Agreement.


A-11

--------------------------------------------------------------------------------





The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provision in the Restricted Stock Unit
Agreement: Section 1 ("Award, Vesting and Settlement of Restricted Stock
Units"); Section 2 ("Termination of Employment"); Section 6 ("Taxes and
Withholding"); Section 8 ("Nature of Award"); Section 20 ("Imposition of Other
Requirements"); and the Data Privacy provision in the European Union section of
this Appendix.
Notifications
Foreign Asset/Account Reporting Notification. If the Participant holds
investments abroad or foreign financial assets (e.g., cash, Shares, Restricted
Stock Units) that may generate income taxable in Italy, the Participant must
report them on his or her annual tax return or on a special form if no tax
return is due, irrespective of their value. The same reporting duties apply if
the Participant is a beneficial owner of the investments, even if he or she does
not directly hold investments abroad or foreign assets.
Foreign Financial Asset Tax Notification. The value of any Shares (and certain
other foreign assets) an Italian resident holds outside Italy may be subject to
a foreign financial assets tax.  The taxable amount is equal to the fair market
value of the Shares on December 31 or on the last day the Shares were held (the
tax is levied in proportion to the number of days the Shares were held over the
calendar year).  The value of financial assets held abroad must be reported in
Form RM of the annual tax return.  The Participant should consult a personal tax
advisor for additional information about the foreign financial assets tax.
JAPAN
Notifications
Foreign Asset/Account Reporting Notification. Details of any assets held outside
Japan (including Shares acquired under the Plan) as of December 31 of each year
must be reported to the tax authorities on an annual basis, to the extent such
assets have a total net fair market value exceeding ¥50,000,000. Such report is
due by March 15 each year. The Participant should consult a personal tax advisor
to determine if the reporting obligation applies to the Participant and whether
the Participant will be required to include details of the Participant's
outstanding Restricted Stock Units or Shares in the report.
JORDAN
There are no country-specific provisions.
LATVIA
There are no country-specific provisions.
MALAYSIA
Terms and Conditions
Data Privacy. This provision replaces in its entirety Section 16 ("Data
Privacy") of the Restricted Stock Unit Agreement:
The Participant hereby explicitly, voluntarily and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her
personal data described herein and any other Plan grant materials by and among,
as applicable, the Employer, the Corporation and any Subsidiary or Affiliate in
the implementation, administration and management of the Participant's
participation in the Plan.
The Participant may have previously provided the Corporation and the Employer
with, and the Corporation and the Employer may hold, certain personal
information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, email address, date of


A-12

--------------------------------------------------------------------------------





birth, social insurance, passport or other identification number, salary,
nationality, job title, any Shares or directorships held in the Corporation, the
fact and conditions of the Participant's participation in the Plan, details of
all Restricted Stock Units or any other entitlement to Shares awarded,
cancelled, exercised, vested, unvested or outstanding in his or her favor
("Data"), for the purpose of implementing, administering and managing the Plan.
The Participant also authorizes any transfer of Data, as may be required, to
Morgan Stanley or such stock plan service provider as may be designated by the
Corporation in the future, which is assisting the Corporation with the
implementation, administration and management of the Plan and/or with whom any
Shares acquired upon settlement of the Restricted Stock Units are deposited (the
"Designated Broker"). The Corporation and/or the Employer also may disclose Data
to any third party in connection with any actual or prospective restructuring,
sale or acquisition of the Corporation, any of its Affiliates or Subsidiaries,
or the Employer (collectively, the "Group"), or any assets of the Group. The
Participant acknowledges that these recipients may be located in his or her
country or elsewhere, and that the recipient's country may have different data
privacy laws and protections than his or her country, which may not give the
same level of protection to Data. The Participant understands that he or she may
request a list with the names and addresses of any potential recipients of Data
by contacting the Participant's local human resources representative. The
Participant authorizes the Corporation, the Designated Broker and any other
possible recipients which may assist the Corporation (presently or in the
future) with implementing, administering and managing the Participant's
participation in the Plan to receive, possess, use, retain and transfer Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant's participation in the Plan, including any
requisite transfer of such Data to the Agent or other third party with whom the
Participant may elect to deposit any Shares acquired upon settlement of the
Restricted Stock Units. The Participant understands that Data will be held only
as long as is necessary to implement, administer and manage his or her
participation in the Plan. The Participant understands that the Participant may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case, without cost, by contacting in
writing Expedia Group, Inc., c/o the Expedia Group Stock Team, 333 108th Avenue
NE, Bellevue WA, 98004, U.S.A., or via email at Stock@expedia.com. Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis. If the Participant does not consent, or if the
Participant later seeks to revoke his or her consent, his or her employment
status or service with the Employer will not be affected; the only consequence
of refusing or withdrawing his or her consent is that the Corporation would not
be able to grant future Restricted Stock Units or other equity awards to the
Participant or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect his or
her ability to participate in the Plan. For more information on the consequences
of his or her refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact his or her local human resources
representative.
Privasi Data. Peruntukan ini menggantikan Seksyen 16 ("Privasi Data") Perjanjian
Unit Saham Terbatas secara keseluruhannya:
Peserta dengan ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi Peserta seperti yang dinyatakan di sini dan apa-apa
bahan geran Pelan oleh dan diantara, seperti mana yang terpakai, Majikan,
Syarikat dan Anak-Anak Syarikatnya atau Syarikat Sekutu dalam pelaksanaan,
pentadbiran dan pengurusan penyertaan Peserta dalam Pelan.
Sebelum ini, Peserta mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang
Peserta, termasuk, tetapi tidak terhad kepada, nama Peserta, alamat rumah dan
nombor telefon, alamat emel, tarikh lahir, insurans sosial,


A-13

--------------------------------------------------------------------------------





nombor pasport atau pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa
Syer atau jawatan pengarah yang dipegang dalam Syarikat, fakta dan syarat-syarat
penyertaan Peserta dalam Pelan, butir-butir semua Unit Saham Terbatas atau
apa-apa hak lain untuk Syer yang dianugerahkan, dibatalkan, dilaksanakan,
terletak hak, tidak diletak hak ataupun yang belum dijelaskan bagi faedahnya
("Data"), untuk tujuan melaksanakan, mentadbir dan menguruskan Pelan.
Peserta juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana
yang diperlukan, kepada Morgan Stanley atau pembekal perkhidmatan pelan saham
sebagaimana yang ditetapkan oleh Syarikat pada masa depan, yang membantu
Syarikat dalam pelaksanaan, pentadbiran dan pengurusan Pelan dan/atau dengan
sesiapa Syer yang diperolehi semasa pelaksanaan Unit Saham Terbatas
didepositkanyang didepositkan ("Broker yang Ditetapkan"). Syarikat dan/atau
Majikan juga boleh mendedahkan Data kepada mana-mana pihak ketiga berkaitan
dengan penyusunan semula syarikat sekarang atau pada masa hadapan, jualan atau
pembelian Syarikat, mana-mana Syarikat Sekutunya atau Anak-anak Syarikat, atau
Majikan (secara kolektif "Kumpulan"), atau mana-mana aset Kumpulan. Peserta
mengakui bahawa penerima-penerima ini mungkin berada di negaranya atau di tempat
lain, dan bahawa negara penerima mungkin mempunyai undang-undang privasi data
dan perlindungan yang berbeza dengan negara Peserta, yang mungkin tidak boleh
memberi tahap perlindungan yang sama kepada Data. Peserta faham bahawa dia boleh
meminta senarai nama dan alamat mana-mana penerima Data dengan menghubungi wakil
sumber manusia tempatan Peserta. Peserta memberi kuasa kepada Syarikat, Broker
yang Ditetapkan dan mana-mana penerima lain yang mungkin membantu Syarikat (masa
sekarang atau pada masa depan) untuk melaksanakan, mentadbir dan menguruskan
penyertaan Peserta dalam Pelan untuk menerima, memiliki, menggunakan,
mengekalkan dan memindahkan Data, dalam bentuk elektronik atau lain-lain,
semata-mata dengan tujuan untuk melaksanakan, mentadbir dan menguruskan
penyertaannya dalam Pelan. Peserta faham bahawa Data akan dipegang hanya untuk
tempoh yang diperlukan untuk melaksanakan, mentadbir dan menguruskan penyertaan
Peserta dalam Pelan, termasuk apa-apa pemindahan data yang diperlukan kepada
Wakil atau pihak ketiga yang lain dengan sesiapa yang Peserta pilih untuk
deposit apa-apa Saham yang diperolehi selepas pelaksanaan Opsyen Saham. Peserta
faham bahawa Peserta boleh, pada bila-bila masa, melihat data, meminta maklumat
tambahan mengenai penyimpanan dan pemprosesan Data, meminta bahawa
pindaan-pindaan dilaksanakan ke atas Data atau menolak atau menarik balik
persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan menghubungi
Expedia Group, Inc., c/oKumpulan Saham Expedia Group, 333 108th Avenue NE,
Bellevue WA, 98004, U.S.A., atau melalui e-mel di Stock@expedia.com.
Selanjutnya, Peserta memahami bahawa Peserta memberikan persetujuan di sini
secara sukarela. Jika Peserta tidak bersetuju, atau jika Peserta kemudian
membatalkan persetujuannya, status pekerjaan atau perkhidmatan dengan Majikan
tidak akan terjejas; terdapat hanya satu akibat jika Peserta tidak bersetuju
atau menarik balik persetujuannya iaitu bahawa Syarikat tidak akan dapat
memberikan Unit Saham Terbatas pada masa depan atau anugerah ekuiti lain kepada
Peserta atau mentadbir atau mengekalkan anugerah tersebut. Oleh itu, Peserta
faham bahawa keengganan atau penarikan balik persetujuannya boleh menjejaskan
keupayaan Peserta untuk mengambil bahagian dalam Pelan. Untuk maklumat lanjut
mengenai akibat keengganannya untuk memberikan keizinan atau penarikan balik
keizinan, Peserta fahami bahawa Peserta boleh menghubungi wakil sumber manusia
tempatannya.
Notifications
Director Notification Obligation. If the Participant is director of a Subsidiary
or Affiliate in Malaysia, the Participant is subject to certain notification
requirements under the Malaysian Companies Act. Among these requirements is an
obligation to notify such Malaysian Subsidiary or Affiliate in writing when the
Participant receives or disposes of an interest (e.g., Restricted Stock Units,
Shares) in the Corporation or any related company. Such notifications must be
made within fourteen days of receiving or disposing of any interest in the
Corporation or any related company.


A-14

--------------------------------------------------------------------------------





MEXICO
Terms and Conditions
Plan Document Acknowledgement. By accepting the Restricted Stock Units, the
Participant acknowledges that he or she has received a copy of the Plan and the
Agreement, which the Participant has reviewed. The Participant acknowledges
further that he or she accepts all the provisions of the Plan and the Agreement.
The Participant also acknowledges that he or she has read and specifically and
expressly approves the terms and conditions set forth in Section 8 ("Nature of
Award") in the Restricted Stock Unit Agreement, which clearly provides as
follows:
(1)    The Participant's participation in the Plan does not constitute an
acquired right;
(2)
The Plan and the Participant's participation in the Plan are offered by the
Corporation on a wholly discretionary basis;

(3)    The Participant's participation in the Plan is voluntary; and
(4)
The Corporation and the Subsidiaries and Affiliates are not responsible for any
decrease in the value of any Shares acquired at vesting and settlement of the
Restricted Stock Units.

Labor Law Policy and Acknowledgment. By accepting the Restricted Stock Units,
the Participant expressly recognizes that the Corporation, with registered
offices at Expedia Group, Inc., 333 108th Avenue NE, Bellevue WA, 98004, U.S.A.,
is solely responsible for the administration of the Plan, and that the
Participant's participation in the Plan and acquisition of Shares do not
constitute an employment relationship between the Participant and the
Corporation since the Participant is participating in the Plan on a wholly
commercial basis and the Employer in Mexico ("Expedia Mexico") is his or her
sole employer. Based on the foregoing, the Participant expressly recognizes that
the Plan and the benefits that he or she may derive from participating in the
Plan do not establish any rights between the Participant and the employer,
Expedia Mexico, and do not form part of the employment conditions and/or
benefits provided by Expedia Mexico, and any modification of the Plan or its
termination shall not constitute a change or impairment of the terms and
conditions of the Participant's employment.
The Participant further understands that his or her participation in the Plan is
as a result of a unilateral and discretionary decision of the Corporation;
therefore, the Corporation reserves the absolute right to amend and/or
discontinue the Participant's participation at any time without any liability to
the Participant.
Finally, the Participant hereby declares that he or she does not reserve to him-
or herself any action or right to bring any claim against the Corporation for
any compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and the Participant therefore grants a full and broad
release to the Corporation, and its Affiliates, Subsidiaries, branches,
representative offices, shareholders, directors, officers, employees, agents, or
legal representatives with respect to any claim that may arise.
Spanish Translation
Términos y Condiciones
Reconocimiento del Documento del Plan. Al aceptar las Unidades, el Participante
reconoce que ha recibido una copia del Plan y del Acuerdo, que el Participante
ha revisado. El Participante reconoce, además, que acepta todas las
disposiciones del Plan y del Acuerdo. El Participante también reconoce que ha
leído y que concretamente aprueba de forma expresa los términos y condiciones
establecidos en la Sección 8 ("Naturaleza de la Subvención") del Acuerdo de
Acciones Restringidas, que claramente dispone lo siguiente:
(1)
La participación del Participante en el Plan no constituye un derecho adquirido;



A-15

--------------------------------------------------------------------------------





(2)
El Plan y la participación del Participante en el Plan se ofrecen por la
Compañía en su discrecionalidad total;

(3)    La participación del Participante en el Plan es voluntaria; y
(4)
La Compañía y sus Subsidiarias y Afiliadas no son responsables por ninguna
disminución en el valor de las acciones adquiridas al conferir las Unidades de
Acciones Restringidas.

Política Laboral y Reconocimiento. Al aceptar las Unidades de Acciones
Restringidas, el Participante expresamente reconoce que la Compañía, con sus
oficinas registradas en Expedia Group, Inc., 333 108th Avenue NE, Bellevue WA,
98004, U.S.A., es la única responsable por la administración del Plan y que la
participación del Participante en el Plan y la adquisición de Acciones no
constituyen una relación de trabajo entre el Participante y la Compañía, ya que
el Participante participa en el Plan en un marco totalmente comercial y el
Empleador ("Expedia Mexico") es su único patrón. Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que pudieran
derivar de la participación en el Plan no establecen derecho alguno entre el
Participante y el patrón, Expedia Mexico, y no forma parte de las condiciones de
trabajo y/o las prestaciones otorgadas por Expedia Mexico, y que cualquier
modificación al Plan o su terminación no constituye un cambio o impedimento de
los términos y condiciones de la relación de trabajo del Participante.
Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de la Compañía; por lo tanto, la
Compañía se reserva el derecho absoluto de modificar y/o terminar la
participación del Participante en cualquier momento y sin responsabilidad alguna
al Participante.
Finalmente, el Participante por este medio declara que no se reserva ninguna
derecho o acción en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación de las disposiciones del Plan o de los beneficios
derivados del Plan, y por lo tanto, el Participante otorga una liberación
completa y amplia a la Compañía, y sus afiliadas, subsidiarias, sucursales,
oficinas de representación, accionistas, directores, autoridades, empleados,
agentes, o representantes legales en relación con cualquier demanda que pudiera
surgir.
MOROCCO
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) ("Award,
Vesting and Settlement of Restricted Stock Units") of the Restricted Stock Unit
Agreement, due to exchange control regulations in Morocco, the Participant is
not entitled to receive any Shares upon settlement of the Restricted Stock
Units. Instead, the Participant will receive through local payroll a cash
payment equal to the fair market value of the Shares subject to the vested
Restricted Stock Units, subject to any obligation to satisfy Tax-Related Items.
Any references to the issuance of Shares shall not apply to the Participant.
NETHERLANDS
There are no country-specific provisions.
NEW ZEALAND
Notifications
Securities Law Notification. Warning: This is an offer of Restricted Stock
Units, which upon vesting in accordance with the terms of the Plan and this
Agreement, will be converted into Shares. The Shares give the Participant a
stake in the ownership of the Corporation. The Participant may receive a return
if dividends are paid on the Shares.


A-16

--------------------------------------------------------------------------------





If the Corporation runs into financial difficulties and is wound up, the
Participant will be paid only after all creditors have been paid. The
Participant may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This information is designed to
help investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share scheme. As a result, the Participant may not be given all the information
usually required. The Participant will also have fewer other legal protections
for this investment.
The Participant should ask questions, read all documents carefully, and seek
independent financial advice before committing him- or herself.
In addition, the Participant is hereby notified that the documents listed below
are available for review on the Corporation's "Investor Relations" website at
http://ir.expediainc.com/index.cfm, and the Participant's online Morgan Stanley
account:
(i)
this Agreement, which together with the Plan, sets forth the terms and
conditions of participation in the Plan;

(ii)
a copy of the Corporation's most recent annual report (i.e., Form 10-K);

(iii)
a copy of the Corporation's most recent published financial statements;

(iv)
a copy of the Plan; and

(v)
a copy of the Plan Prospectus.

A copy of the above documents will be sent to the Participant free of charge on
written request to Expedia Group, Inc., c/o Investor Relations, 333 108th Avenue
NE, Bellevue WA, 98004, U.S.A., or via email at ir@expedia.com.
As noted above, the Participant is advised to carefully read the materials
provided before making a decision whether to participate in the Plan. The
Participant also is encouraged to contact a personal tax advisor for specific
information concerning the Participant's personal tax situation with regard to
Plan participation.
NORWAY
There are no country-specific provisions.
PHILIPPINES
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) ("Award,
Vesting and Settlement of Restricted Stock Units") of the Restricted Stock Unit
Agreement, due to regulations in the Philippines, the Participant is not
entitled to receive any Shares upon settlement of the Restricted Stock Units.
Instead, the Participant will receive a cash payment equal to the fair market
value of the Shares subject to the vested Restricted Stock Units, subject to any
obligation to satisfy Tax-Related Items. Any references to the issuance of
Shares shall not apply to the Participant.


A-17

--------------------------------------------------------------------------------





POLAND
Notifications
Exchange Control Notification. Polish residents holding cash and foreign
securities (including Shares) in bank or brokerage accounts outside of Poland
must report information to the National Bank of Poland on transactions and
balances in such accounts if the value of such cash and securities exceeds PLN 7
million. If required, such reports must be filed on special forms available on
the website of the National Bank of Poland. The Participant should consult with
a personal legal advisor to determine whether the Participant will be required
to submit reports to the National Bank of Poland.
Further, any transfer of funds in excess of €15,000 (or if such transfer of
funds is connected with business activity of an entrepreneur, a lower threshold)
into or out of Poland must be effected through a bank account in Poland. All
documents connected with any foreign exchange transactions must be retained for
a period of five years from the end of the year in which the transaction
occurred.
PORTUGAL
Terms and Conditions
Language Consent. The Participant hereby expressly declares that he or she has
full knowledge of the English language and has read, understood and fully
accepted and agreed with the terms and conditions established in the Plan and
the Agreement.
Conhecimento da Língua. Pela presente, o Participante declara expressamente que
tem pleno conhecimento da língua inglesa e que leu, compreendeu e livremente
aceitou e concordou com os termos e condições estabelecidas no Plano e no Acordo
de Atribuição (Agreement em inglês).
Notifications
Exchange Control Notification. If the Participant holds Shares issued upon
settlement of the Restricted Stock Units, the acquisition of Shares should be
reported to the Banco de Portugal for statistical purposes. If the Shares are
deposited with a commercial bank or financial intermediary in Portugal, such
bank or financial intermediary will submit the report on Participant's behalf.
If the Shares are not deposited with a commercial bank or financial intermediary
in Portugal, the Participant is responsible for submitting the report to the
Banco de Portugal.
PUERTO RICO
There are no country-specific provisions.
RUSSIA
Terms and Conditions
U.S. Transaction. The Participant understands that the acceptance of the
Restricted Stock Units (including through an online acceptance process managed
by the Agent or Corporation or another third party designated by the
Corporation) results in an agreement between the Participant and the Corporation
completed in the United States and that the Agreement is governed by the laws of
the State of Delaware, without giving effect to the conflict of law principles
thereof.
Securities Law Acknowledgement. The Participant acknowledges that the Restricted
Stock Units, the Agreement, the Plan and all other materials the Participant may
receive regarding participation in the Plan do not constitute advertising or an
offering of securities in Russia. The Shares acquired pursuant to the Plan have
not and will not be registered in Russia nor admitted for listing on any Russian
exchange for trading within Russia, and therefore, neither the Restricted Stock
Units nor the Shares may be used for offering or


A-18

--------------------------------------------------------------------------------





public or private circulation in Russia. The Participant acknowledges that he or
she may hold Shares acquired upon settlement of the Restricted Stock Units in
the Participant's account with the Corporation's third party
broker/administrator in the United States. However, in no event will Shares
issued to the Participant under the Plan be delivered to Participant in Russia.
Further, the Participant is not permitted to sell or otherwise dispose of Shares
directly to other Russian individuals.
Data Privacy and Transfer. This provision supplements Section 16 ("Data
Privacy") of the Restricted Stock Unit Agreement:
The Participant understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the "Consent") form to the Corporation.
Further, the Participant understands and agrees that if the Participant does not
complete and return a Consent to the Corporation, it will not be able to grant
Restricted Stock Units or other awards to the Participant or administer or
maintain such awards. Therefore, the Participant understands that refusing to
complete a Consent or withdrawing his or her Consent may affect the
Participant's ability to participate in the Plan.
Notifications
Exchange Control Notification. The Participant may be subject to exchange
control restrictions and repatriation requirements in Russia. Proceeds from the
sale of Shares and any cash dividends paid on the Shares can be remitted
directly to a foreign individual bank account (in countries belonging to the
Organization for Economic Cooperation and Development ("OECD") or the Financial
Action Task Force ("FATF")). The Participant should consult his or her personal
legal advisor before settlement of the Restricted Stock Units, before selling
Shares and before remitting any sale proceeds to Russia, as significant
sanctions for violations of the Russian currency control laws may apply these
requirements are subject to change at any time, often without notice.
Foreign Asset/Account Reporting Notification. The Russian tax authorities must
be notified within one month of the opening or closing of a foreign bank
account, or of a change in foreign bank account details. Reports of the
transactions and balances of foreign bank accounts must also be filed with the
Russian tax authorities each year.
Labor Law Notification. If the Participant continues to hold Shares acquired at
settlement of the Restricted Stock Units after an involuntary Termination of
Employment, the Participant will not be eligible to receive unemployment
benefits in Russia.
Anti-Corruption Notification. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Corporation). Accordingly, the Participant should inform the Corporation if the
Participant is covered by these laws because the Participant may not hold Shares
acquired under the Plan.
SAUDI ARABIA
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) ("Award,
Vesting and Settlement of Restricted Stock Units") of the Restricted Stock Unit
Agreement, due regulatory requirements in Saudi Arabia, the Participant is not
entitled to receive any Shares upon settlement of the Restricted Stock Units.
Instead, the Participant will receive a cash payment equal to the fair market
value of the Shares subject to the vested Restricted Stock Units, subject to any
obligation to satisfy Tax-Related Items. Any references to the issuance of
Shares shall not apply to the Participant.


A-19

--------------------------------------------------------------------------------





SINGAPORE
Terms and Conditions
Restriction on Sale of Shares. To the extent the Restricted Stock Units vest
within six months of the Award Date, the Participant may not dispose of the
Shares issued upon settlement of the Restricted Stock Units, or otherwise offer
the Shares to the public, prior to the six-month anniversary of the Award Date,
unless such sale or offer is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chap. 289, 2006 Ed.) ("SFA") and in accordance with the conditions
of any other applicable provision of the SFA.
Notifications
Securities Law Notification. The Restricted Stock Units are being granted
pursuant to the "Qualifying Person" exemption under section 273(1)(f) of the
SFA, are exempt from the prospectus and registration requirements under the SFA
and are not made with a view to the Restricted Stock Units or the underlying
Shares being subsequently offered for sale to any other party. The Plan has not
been, and will not be, lodged or registered as a prospectus with the Monetary
Authority of Singapore.
Chief Executive Officer/Director Notification Requirement. If the Participant is
the chief executive officer ("CEO") or a director (including an alternate,
associate, substitute or shadow director) of a Singapore Subsidiary or
Affiliate, the Participant must notify the Singapore Subsidiary or Affiliate in
writing within two business days of (i) becoming the registered holder of or
acquiring an interest (e.g., Restricted Stock Units, Shares) in the Corporation
or any Subsidiary or Affiliate, or becoming the CEO or a director (as the case
may be), or (ii) any change in a previously disclosed interest (e.g., sale of
Shares). These notification requirements apply regardless of whether the CEO or
directors are residents of or employed in Singapore.
SRI LANKA
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) ("Award,
Vesting and Settlement of Restricted Stock Units") of the Restricted Stock Unit
Agreement, due to exchange control regulations in Sri Lanka, the Participant is
not entitled to receive any Shares upon settlement of the Restricted Stock
Units. Instead, the Participant will receive through local payroll a cash
payment equal to the fair market value of the Shares subject to the vested
Restricted Stock Units, subject to any obligation to satisfy Tax-Related Items.
Any references to the issuance of Shares shall not apply to the Participant.
SOUTH AFRICA
Terms and Conditions
Taxes. The following provision supplements Section 6 ("Taxes and Withholding")
of the Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, the Participant agrees that,
immediately upon settlement of the Restricted Stock Units, the Participant will
notify the Employer of the amount of any gain realized at vesting. The
Participant will be solely responsible for paying any difference between the
actual liability for Tax-Related Items and the amount withheld.
Deemed Acceptance of Restricted Stock Units. Pursuant to Section 96 of Companies
Act 71 of 2008 (the "Companies Act"), the Restricted Stock Unit offer must be
finalized within six months following the date the offer is communicated to the
Participant. If the Participant does not want to accept the Restricted Stock
Unit award, the Participant is required to decline the award no later than six
months following the date the offer is communicated to the Participant. If the
Participant does not reject the Restricted Stock Unit award


A-20

--------------------------------------------------------------------------------





within six months following the date the offer is communicated to the
Participant, the Participant will be deemed to accept the Restricted Stock
Units.
Notifications
Securities Notification. Neither the Restricted Stock Units nor the underlying
Shares shall be publicly offered or listed on any stock exchange in South
Africa. The offer is intended to be private pursuant to Section 96 of the
Companies Act and is not subject to the supervision of any South African
governmental authority.
Exchange Control Notification. Because exchange control regulations are subject
to frequent change, sometimes without notice, the Participant should consult his
or her personal legal advisor prior to the settlement of the Restricted Stock
Units to ensure compliance with current regulations. The Participant is solely
responsible for ensuring compliance with all exchange control laws in South
Africa.
SOUTH KOREA
Notifications
Exchange Control Notification. For transaction that occurred before July 18,
2017, if a Korean residents realizes US$500,000 or more from the sale of Shares
or the receipt of any dividend equivalents or dividends in a single transaction,
he or she must repatriate the proceeds to Korea within three years of the sale
or receipt. The Participant should consult a personal legal advisor to determine
whether this repatriation requirement applies to any particular transaction.
Foreign Asset/Account Reporting Notification. Korean residents must declare all
foreign financial accounts (e.g., non-Korean bank accounts, brokerage accounts)
to the Korean tax authority and file a report with respect to such accounts if
the monthly balance of such accounts exceeds KRW 500 million (or an equivalent
amount in foreign currency) on any month-end date during the calendar year. 
SPAIN
Terms and Conditions
Nature of Award.  This provision supplements Section 8 ("Nature of Award") of
the Restricted Stock Unit Agreement:
By accepting the Restricted Stock Units, the Participant consents to
participation in the Plan and acknowledges that he or she has received a copy of
the Plan.
The Participant understands that the Corporation has unilaterally, gratuitously
and discretionally decided to grant Restricted Stock Units under the Plan to
individuals who may be Eligible Individuals throughout the world. This decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not bind the Corporation or any of its
Subsidiaries or Affiliates other than as expressly set forth in the Agreement.
Consequently, the Participant understands that the Restricted Stock Units are
granted on the assumption and condition that the Restricted Stock Units and any
Shares issued upon vesting of the Restricted Stock Units are not a part of any
employment or service contract (either with the Corporation or any of its
Subsidiaries or Affiliates) and shall not be considered a mandatory benefit,
salary for any purpose (including severance compensation) or any other right
whatsoever.
Further, the Participant understands and agrees that, unless otherwise expressly
provided for by the Corporation or set forth in the Plan or the Agreement, any
unvested Restricted Stock Units will be cancelled without entitlement to any
Shares underlying the Restricted Stock Units if the Participant's status as an
Eligible Individual is terminated for any reason, including, but not limited to:
resignation, retirement, disciplinary dismissal adjudged to be with cause,
disciplinary dismissal adjudged or recognized to be without good cause (i.e.,
subject to a "despido improcedente"), material modification of the terms of


A-21

--------------------------------------------------------------------------------





employment under Article 41 of the Workers' Statute, relocation under Article 40
of the Workers' Statute, Article 50 of the Workers' Statute, or under Article
10.3 of Royal Decree 1382/1985. The Corporation, in its sole discretion, shall
determine the date when the Participant's status as an Eligible Individual has
terminated for purposes of the Restricted Stock Units.
In addition, the Participant understands that this grant would not be made to
the Participant but for the assumptions and conditions referred to above; thus,
the Participant acknowledges and freely accepts that, should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any grant of, or right to, the Restricted Stock Units shall be null
and void.
Notifications
Securities Law Notification. No "offer of securities to the public," as defined
under Spanish law, has taken place or will take place in the Spanish territory
in connection with the grant of Restricted Stock Units under the Plan. Neither
the Plan nor the Agreement (which includes this Appendix) have been nor will be
registered with the Comisión Nacional del Mercado de Valores (Spanish Securities
Exchange Commission), and they do not constitute a public offering prospectus.
Foreign Asset/Account Reporting Notification. Rights or assets held outside of
Spain (e.g., Shares or cash held in a foreign bank or brokerage account) with a
value in excess of €50,000 per type of right or asset (e.g., Shares, cash, etc.)
as of December 31, must be reported on an annual tax return. After such rights
and/or assets are initially reported, the reporting obligation will only apply
for subsequent years if the value of any previously-reported rights or assets
increases by more than €20,000. For purposes of this requirement, shares of
Common Stock acquired under the Plan or other equity programs offered by the
Corporation constitute assets, but unvested rights (e.g., Restricted Stock
Units, etc.) are not considered assets or rights.
Share Reporting Requirement.  The acquisition, ownership and disposition of
shares in a foreign company (including Shares acquired under the Plan) must be
declared for statistical purposes to the Direccion General de Comercio e
Inversiones (the "DGCI"), the Bureau for Commerce and Investments, which is a
department of the Ministry of Economy and Competitiveness.  Generally, the
declaration must be filed in January for Shares owned as of December 31 of each
year; however, if the value of the Shares acquired or the amount of the sale
proceeds exceeds €1,502,530, the declaration must be filed within one month of
the acquisition or sale, as applicable. The Participant should consult with his
or her personal advisor to determine his or her obligations in this respect.
Foreign Assets and Transaction Reporting. Any foreign accounts (including
brokerage accounts held abroad), any foreign instruments (e.g., Shares) and any
transactions with non-Spanish residents (including any payments of cash or
Shares made to the Participant by the Corporation or a U.S. broker), may need to
be declared electronically to the Bank of Spain if the balances in such accounts
together with the value of such instruments as of December 31, or the volume of
transactions with non-Spanish residents during the prior or current year, exceed
€1,000,000. Once the €1,000,000 threshold has been surpassed in either respect,
the Participant will generally be required to report all of his or her foreign
accounts, foreign instruments and transactions with non-Spanish residents, even
if the relevant threshold has not been crossed for an individual item. The
Participant will generally only be required to report on an annual basis (by
January 20 of each year); however, if the balances in the Participant's foreign
accounts together with value of his or her foreign instruments or the volume of
transactions with non-Spanish residents exceed €100,000,000, more frequent
reporting will be required.
SRI LANKA
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) ("Award,
Vesting and Settlement of Restricted Stock Units") of the Restricted Stock Unit
Agreement, due to exchange control regulations in Sri


A-22

--------------------------------------------------------------------------------





Lanka, the Participant is not entitled to receive any Shares upon settlement of
the Restricted Stock Units. Instead, the Participant will receive through local
payroll a cash payment equal to the fair market value of the Shares subject to
the vested Restricted Stock Units, subject to any obligation to satisfy
Tax-Related Items. Any references to the issuance of Shares shall not apply to
the Participant.
SWEDEN
There are no country-specific provisions.
SWITZERLAND
Notifications
Securities Law Notification. The Restricted Stock Units are not intended to be
publicly offered in or from Switzerland. Because the offer of the Restricted
Stock Units is considered a private offering, it is not subject to registration
in Switzerland. Neither this document nor any other materials relating to the
Restricted Stock Units (a) constitutes a prospectus as such term is understood
pursuant to article 652a of the Swiss Code of Obligations, (b) may be publicly
distributed or otherwise made publicly available in Switzerland or (c) has been
or will be filed with, approved or supervised by any Swiss regulatory authority
(in particular, the Swiss Financial Market Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Notification. The offer of participation in the Plan is available
only for employees of the Corporation and its Subsidiaries and Affiliates. The
offer of participation in the Plan is not a public offer of securities by a
Taiwanese company.
Exchange Control Notification. Taiwanese residents may acquire and remit foreign
currency (including proceeds from the sale of Shares the receipt of dividend
equivalents and the receipt of any dividends paid on such Shares) into Taiwan up
to US$5,000,000 per year without justification. If the transaction amount is
TWD$500,000 or more in a single transaction, a Foreign Exchange Transaction Form
must be submitted, along with supporting documentation, to the satisfaction of
the remitting bank. The Participant should consult a personal legal advisor to
ensure compliance with applicable exchange control laws in Taiwan.
THAILAND
Notifications
Exchange Control Notification. Thai residents realizing US$50,000 or more of
cash proceeds in a single transaction from the sale of Shares, from the receipt
of dividend equivalents or from dividends paid on such Shares must immediately
repatriate all cash proceeds to Thailand and convert such proceeds to Thai Baht
within 360 days of repatriation or deposit the funds in an authorized foreign
exchange account in Thailand. The inward remittance must also be reported to the
Bank of Thailand on a foreign exchange transaction form.  Failure to comply with
these obligations may result in penalties assessed by the Bank of Thailand. The
Participant should consult a personal advisor prior to taking any action with
respect to the remittance of proceeds into Thailand. The Participant is
responsible for ensuring compliance with all exchange control laws in Thailand.


A-23

--------------------------------------------------------------------------------





TURKEY
Notifications
Securities Law Notification. Restricted Stock Units are made available only to
employees of the Corporation and its Subsidiaries and Affiliates, and the offer
of participation in the Plan is a private offering. The grant of Restricted
Stock Units and issuances of Shares takes place outside of Turkey. Further, the
sale of Shares acquired under the Plan must occur outside of Turkey. The Shares
are currently traded on the Nasdaq Global Select Market in the United States and
Shares may be sold on this exchange.
Exchange Control Notification. Pursuant to Decree No. 32 on the Protection of
the Value of the Turkish Currency and Communiqué No. 2008-32/34 on Decree No.
32, any activity related to investments in foreign securities (e.g., the sale of
Shares) must be conducted through a bank or financial intermediary institution
licensed by the Turkish Capital Markets Board and should be reported to the
Turkish Capital Markets Board. It is solely the Participant's responsibility to
comply with this requirement. The Participant should contact a personal legal
advisor for further information regarding these obligations.
UNITED ARAB EMIRATES
Notifications
Securities Law Notification. Participation in the Plan is being offered only to
Eligible Individuals and is in the nature of providing equity incentives to
employees in the United Arab Emirates. The Plan and the Agreement are intended
for distribution only to such Eligible Individuals and must not be delivered to,
or relied on by, any other person. Prospective purchasers of the securities
offered should conduct their own due diligence on the securities. If the
Participant does not understand the contents of the Plan or the Agreement, the
Participant should consult an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development have
approved the Plan or the Agreement nor taken steps to verify the information set
out therein, and have no responsibility for such documents.
UNITED KINGDOM
Terms and Conditions
Taxes and Withholding. The following provision supplements Section 6 ("Taxes and
Withholding") of the Restricted Stock Unit Agreement:
Without limitation to Section 6 of the Restricted Stock Unit Agreement, the
Participant agrees that the Participant is liable for all Tax-Related Items and
hereby covenants to pay all such Tax-Related Items, as and when requested by the
Corporation or the Employer or by Her Majesty's Revenue and Customs ("HMRC") (or
any other tax authority or any other relevant authority).  The Participant also
agrees to indemnify and keep indemnified the Corporation and the Employer
against any Tax-Related Items that they are required to pay or withhold on the
Participant's behalf or have paid or will pay to HMRC (or any other tax
authority or any other relevant authority).
Notwithstanding the foregoing, if the Participant is a director or an executive
officer of the Corporation (within the meaning of such terms for purposes of
Section 13(k) of the Exchange Act), the Participant acknowledges that he or she
may not be able to indemnify the Corporation or the Employer for the amount of
any income tax not collected from or paid by the Participant, as it may be
considered a loan. In this case, the amount of any income tax not collected
within 90 days of the end of the U.K. tax year in which the event giving rise to
the Tax-Related Item(s) occurs may constitute an additional benefit to the
Participant on which additional income tax and National Insurance Contributions
may be payable. The Participant will be


A-24

--------------------------------------------------------------------------------





responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Corporation or the Employer (as appropriate) for the value of any employee
National Insurance Contributions due on this additional benefit, which the
Corporation or the Employer may recover from the Participant by any of the means
referred to in the Plan or Section 6 of the Stock Option Agreement.
VIETNAM
Terms and Conditions
Settlement of Restricted Stock Units. Notwithstanding Section 1(c) ("Award,
Vesting and Settlement of Restricted Stock Units") of the Restricted Stock Unit
Agreement, due to exchange control regulations in Vietnam, the Participant is
not entitled to receive any Shares upon settlement of the Restricted Stock
Units. Instead, the Participant will receive through local payroll a cash
payment equal to the fair market value of the Shares subject to the vested
Restricted Stock Units, subject to any obligation to satisfy Tax-Related Items.
Any references to the issuance of Shares shall not apply to the Participant.


A-25